ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Glad's Original BBQ Express, LLC             )      ASBCA No. 58969
                                             )
Under Contract No. CAR 06-116                )

APPEARANCE FOR THE APPELLANT:                       Glenn H. Schlabs, Esq.
                                                     Sherman & Howard L.L.C.
                                                     Colorado Springs, CO

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Cameron R. Edlefsen, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 9 June 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58969, Appeal of Glad's Original
BBQ Express, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals